UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7154



ERNEST EDWARD BRIM,

                                              Plaintiff - Appellant,

          versus

PATRICIA L. HUFFMAN; R.A. YOUNG; RON ANGELONE;
PADMAJA POLAVARAPU, Physician; DENNIS M.
SPRAGUE; D.W. BARNES; OFFICE OF HEALTH SER-
VICES; VIRGINIA DEPARTMENT OF CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1264-R)


Submitted:   October 17, 1996             Decided:   October 25, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest Edward Brim, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Mark Dudley Obenshain, WHARTON, ALDHIZER & WEAVER, Harrisonburg,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Brim v. Huffman,
No. CA-95-1264-R (W.D. Va. June 26, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2